

 S84 ENR: To provide for an exception to a limitation against appointment of persons as Secretary of Defense within seven years of relief from active duty as a regular commissioned officer of the Armed Forces.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 84IN THE SENATE OF THE UNITED STATESAN ACTTo provide for an exception to a limitation against appointment of persons as
			 Secretary of Defense within seven years of relief from active duty as a
			 regular commissioned officer of the Armed Forces.
	
		1.Exception to limitation against appointment of persons as Secretary of Defense within
			 seven years of relief from active duty as regular commissioned officers of
			 the Armed Forces
 (a)In generalNotwithstanding the second sentence of section 113(a) of title 10, United States Code, the first person appointed, by and with the advice and consent of the Senate, as Secretary of Defense after the date of the enactment of this Act may be a person who is, on the date of appointment, within seven years after relief, but not within three years after relief, from active duty as a commissioned officer of a regular component of the Armed Forces.
 (b)Limited exceptionThis section applies only to the first person appointed as Secretary of Defense as described in subsection (a) after the date of the enactment of this Act, and to no other person.Speaker of the House of RepresentativesVice President of the United States and President of the Senate